DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 states “and the microphone is located by side of the charging interface” which should be “and the microphone is located by a side of the charging interface”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (WO2020/010578 A1)(referenced with provided machine translation via https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2020010578&tab=FULLTEXT performed on 06/15/21) in view of Conte et al. (US 20100226491) and Juma (US 9368986 B1).

Regarding claim 1, Deng discloses a car charging device (see figure 1) with a noise reduction function, comprising: 
a main body 10, comprising an insertion portion (figure 1, lower portion) and a top (larger diameter area including 20); 
a charging interface, comprising a charging terminal (at least 11) and located on the top (see figure 1); 
an input terminal (including 12 and 13), located at the insertion portion (see figure 1); 
a conversion circuit (41 of figure 4), electrically connected to the input terminal and the charging terminal, wherein the conversion circuit is configured to convert 
a microphone (22, see figures 2 and 4), located on the top and configured to convert a sound into an input audio (see figures 2 and 4, paragraph [0026]); and 
a noise reduction circuit (see paragraphs [15] and [0036]), configured to generate a noise reduction audio according to the input audio (paragraph [0036]).
Deng does not expressly disclose a loudspeaker or the claimed noise reduction audio.
Conte discloses a noise reduction circuit (82 of figure 4A), configured to generate a noise reduction audio (86) according to the input audio (figure 4A from mic 42), and drive (via 88), by using the noise reduction audio, a loudspeaker (90) to emit a noise reduction sound, wherein the noise reduction audio is an inversion of a regular audio continuing for a preset time in the input audio (via inverse waveform generator 44).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to us the noise reduction circuit of Conte in the system of Deng for the benefit of reducing noise in the vehicle cabin.  Therefore, it would have been obvious to combine Conte with Deng to obtain the invention as specified in claim 1.
Juma discloses a car charging device (200 of figure 7) comprising a loudspeaker (208) located on the top (see figure 7).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the speaker of Juma in the system of Deng and Conte for the benefit of allowing for outputting the anti-noise of Conte or allow for two way audio 

Regarding claim 2, Juma shows wherein a main body has an insert axis (figure 7, lower insert portion has vertical axis).  Although Juma does not expressly disclose a sound emitting direction, it would have been obvious to the designer that the sound may emit at any angle or angles as desired by the designer at their preference.  The motivation to have it emit sound off the vertical axis would have been to allow for directing sound more directly to a location of a user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the loudspeaker has a sound emitting direction, and an angle between the sound emitting direction and the insert axis is between 15 degrees and 75 degrees.

Regarding claim 5, although neither Deng nor Juma expressly disclose a sound receiving direction, it would have been obvious to the designer that the sound may be received at any angle or angles as desired by the designer at their preference.  The motivation to receive in an opposite direction from sound emitting would have been to allow for directing the microphone to pick up more directly from a location of the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the microphone has a sound receiving direction, and the sound receiving direction is opposite to the sound emitting direction of the loudspeaker.


Deng discloses wherein the main body further comprises a surface cover (upper cover 20), and the surface cover is located on the top (figure 4).

Regarding claim 7, Deng discloses wherein the main body further comprises a main housing (smaller diameter lower portion of 10, see at least figure 4) and a shell (larger diameter top portion of 10), the main housing is located at the insertion portion (lower portion of 10), the shell is located on the top (see figure 1 and 4), one side of the shell is connected to the surface cover (top connected to 20), and another side of the shell is connected to the main housing (bottom connected to smaller diameter portion), and wherein the input terminal is disposed on the main housing (bottom portion, figure 1), and the charging terminal is disposed on the shell (top portion of 10, see figure 1).

Regarding claim 8, Deng discloses wherein the charging terminal is a USB interface (11, paragraph [0026])).

Regarding claim 9, Deng discloses wherein the conversion circuit further comprises a light emitting component (LED for LED ring 30), a light guiding component (LED ring 30, required to get from LED to exterior of housing), and a drive circuit (required to power LED); the drive circuit is electrically connected to the light emitting component (required to work), and the light emitting component is adjacent to the light guiding component (required to get light from LED to ring for display); the light guiding 

Regarding claim 10, Deng discloses wherein the top comprises a side surface (larger circumference, see figure 1), the charging interface (11) is located on the side surface (see figure 1), and the microphone (22) is located by side of the charging interface (see figures 1 and 4).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (WO2020/010578 A1)(referenced with provided machine translation via https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2020010578&tab=FULLTEXT performed on 06/15/21) in view of Conte et al. (US 20100226491), Juma (US 9368986 B1), and Singaraju (US 20170330548 A1).

Regarding claim 3, none of Deng, Conte, nor Juma expressly disclose generating a noise value.  
Singaraju discloses wherein a noise reduction circuit (at least 100 of figure 1) generates a noise value (figure 4, step 410) according to an input audio (at least from 154 of figure 1) and compares the noise value with a preset value (quiet threshold, step 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the noise value and control of Singaraju in the system of Deng, Conte, and Juma for the benefit of power saving when the noise is low.  Therefore, it would have been obvious to combine Singaraju with Deng, Conte, and Juma to obtain the invention as specified in claim 3.

Regarding claim 4, none of Deng, Conte, nor Juma expressly disclose generating a noise value.  
Singaraju discloses wherein a noise reduction circuit (at least 100 of figure 1) generates a noise value (figure 4, step 410) according an input audio (at least from 154 of figure 1) and compares the noise value with a preset value (high noise threshold, step 315 of figure 3); when the noise value is less than the preset value, the noise reduction circuit maintains the noise reduction audio (step 220 of figure 2, figure 5); and when the noise value is greater than or equal to the preset value, the noise reduction circuit adjusts the noise reduction audio (paragraph [0024], “These classifications as to background noise level (steps 310-315) and the stationarity of the background noise (step 325) may be used to optimize the perceived audio quality as described more fully herein below”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the noise value and control of Singaraju in the system of Deng, Conte, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654